--------------------------------------------------------------------------------


EXHIBIT 10.2
FIFTH AMENDMENT
TO THE
PNM RESOURCES, INC.
NON-UNION SEVERANCE PAY PLAN
 
Effective January 1, 2002, Public Service Company of New Mexico (“PNM”) adopted
the Public Service Company of New Mexico Benefits My Way Plan (the “BMW
Plan”).  Effective November 27, 2002, sponsorship of the BMW Plan was
transferred from PNM to PNM Resources, Inc. (“PNM Resources”) and the Plan was
renamed the “PNM Resources, Inc. Benefits My Way Plan.”  The BMW Plan consisted
of a number of component programs including Program 12, Non-Union Severance Pay
Program (the “Non-Union Severance Program”).  Effective as of January 1, 2004,
PNM Resources amended and restated the BMW Plan to divide it into a number of
separate plans that replace several of the component programs in effect on
December 31, 2003.  As part of the amendment and restatement, the PNM Resources,
Inc. Non-Union Severance Pay Plan (the “Plan”) was created as a successor plan
to the Non-Union Severance Program, effective as of January 1, 2004.  The Plan
has since been amended on four previous occasions.  By this instrument, PNM
Resources now desires to amend the Plan as set forth below.
 
1.           Except as otherwise provided, this Fourth Amendment shall be
effective as of January 1, 2007.
 
2.           Section 2.1(a) (Affiliate) of the Plan is hereby amended by adding
a new paragraph to the end thereof:
 
“50% Affiliate” means any of the following:  (1) an entity that would be a
member of a “controlled group of corporations” (within the meaning of Section
414(b) of the Code as modified by Section 415(h) of the Code) that includes the
Company as a member of the group if for purposes of applying Section 1563(a)(1),
(2) or (3) of the Code for determining the members of a controlled group of
corporations under Section 414(b) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2) and (3); and (2) an entity that would be a member of a
group of trades or businesses under common control (within the meaning of
Section 414(c) of the Code) that includes the Company as a member of the group
if for purposes of applying Treas. Reg. § 1.414(c)-2 for purposes of determining
the members of a group of trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c) of the Code, the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Treas. Reg. § 1.414(c)-2.
 

--------------------------------------------------------------------------------


 
3.           Section 2.1(bb) (Year of Service) of the Plan is hereby amended by
adding the following new paragraph to the end thereof:
 
Persons employed in the service of EnergyCo, LLC or its affiliates immediately
before becoming an employee of the Company (an “EnergyCo Transferred Employee”)
shall receive credit for all service with EnergyCo, LLC or its affiliates as if
such service were performed for the Company.  Service will be credited on a
reasonably uniform basis.
 
4.           Section 3.5(e) (Certain Employees Ineligible For Benefits) of the
Plan is hereby amended by and restated to provide as follows:
 
(e)           Employees who do not terminate employment with the Company and all
of its Affiliates and 50% Affiliates.
 
5.           This Fifth Amendment amends only the provisions of the Plan as
noted above, and those provisions not expressly amended shall be considered in
full force and effect.  Notwithstanding the foregoing, this Fifth Amendment
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Fifth Amendment.
 
IN WITNESS WHEREOF, PNM Resources has caused this Fifth Amendment to be executed
as of this 12th day of March, 2007.
 
PNM RESOURCES, INC.
 
By:           /s/ Alice A.
Cobb                                                       
 
      Its: SVP, Chief Administrative Officer
 
2